The plaintiff asks for a money rule against his attorney, to recover $215.50 and $60, making a total of $275.50. It is alleged that the plaintiff paid to the defendant, as plaintiff's attorney, to represent the plaintiff in a criminal charge against him, the $215.50; that $200 of this money was to be used by the defendant as a cash bond for plaintiff's appearance to answer the criminal charge; and that the defendant paid $15 of the money to a professional bondsman as the bondsman's fee for making a bond for the plaintiff. It is not alleged anywhere that the defendant did not use all of the $200 as a cash bond; but since it is alleged that the defendant used $105 of the money to employ officers to go to Florida and bring the plaintiff to Atlanta, this money was not used by the defendant as a cash bond. It does appear from the allegations of the petition that $85 of the balance came into the defendant's possession. The petition sets out a cause of action against the defendant as respects the $105 and $85 which it is alleged the defendant has misapplied and fails to deliver *Page 433 
to the plaintiff. As to the $60 which it is alleged that the plaintiff's wife paid to the defendant as a fee for the benefit of the plaintiff, nowhere does it appear that this money belonged to the plaintiff. Therefore it does not appear that the plaintiff is entitled to recover the $60. Jones v. Moore, 51 Ga. App. 716 (181 S.E. 313).
The petition sets out a cause of action to recover of the defendant a portion of the money deposited with him by the plaintiff to be used in the procurement of a cash bond, but does not set out a cause of action for recovery of the $60 paid by the plaintiff's wife to the defendant as a fee for legal services to be rendered by the defendant to the plaintiff. The petition sets out only one cause of action, and that is a cause of action to recover money which the plaintiff delivered to the defendant to be used for the purpose of a cash bond. There can be no misjoinder of causes of action unless both purported causes of action set out in the petition are good. The petition is not subject to demurrer in that there is a misjoinder of causes of action. SeeFaughnan v. Bashlor, 163 Ga. 525 (136 S.E. 545);Jackson v. Chambers, 24 Ga. App. 285 (100 S.E. 659); 49 C. J. 394; 21 R. C. L. 523, and cases cited in notes 8 and 9. I am of the opinion that the petition sets out a cause of action, and is good against the general demurrer, and the special demurrer based on the ground of misjoinder. I think the judgment should be reversed. I do not concur in the judgment of affirmance with the direction indicated.